Citation Nr: 1744705	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  17-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim to entitlement for service connection for a left eye condition.

2.  Entitlement to service connection for a left eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's daughter, M.F.



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel 

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served honorably on active duty in the United States Air Force from February 1957 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which determined that new and material evidence had not been submitted to reopen a previously denied claim of entitlement to service connection for an injury below the left eye.

In March 2015, the Veteran testified before a Veterans Law Judge (VLJ) through videoconference on the issue of entitlement to service connection for a right eye disability.  The VLJ at the time noted that it was unclear if the Board had jurisdiction over the claim to reopen service connection for a left eye disability.  While the VLJ took testimony on the left eye claim, the VLJ noted that the Board would be looking at whether it had jurisdiction over the left eye disability.  

Thereafter, in April 2015, the Board issued a decision dismissing the appeal of the claim for service connection for a right eye disability.  In that decision, the Board determined that it did not have jurisdiction over the left eye claim at that time since all prior adjudications including the June 2011 rating decision, June 2012 notice of disagreement, and December 2013 statement of the case specifically related to his right eye.  Given the Veteran's clear desire to reopen his claim for a left eye disability, the matter was referred to the agency of original jurisdiction (AOJ) for appropriate action.

Thereafter, the RO issued the February 2016 rating decision that denied his claim.  The Veteran perfected a timely appeal of this decision.  

The Board observes that the VLJ who conducted the Veteran's March 2015 hearing is no longer with the Board.  At the hearing, the VLJ took testimony on the left eye claim; however, she noted that the Board's jurisdiction over that issue was at question at that time.  In the subsequent April 2014 decision, the VLJ noted that proper jurisdiction did not yet rest with the Board.  The Veteran subsequently perfected an appeal and the case was certified to the Board, thus the Board obtained jurisdiction over the appeal.  However, in the May 2017 substantive appeal perfecting the current appeal, the Veteran specifically declined a hearing.  Accordingly, the Board will proceed with review of this appeal.  

The issue of entitlement to service connection for a left eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for a left eye condition was denied in an unappealed January 2009 rating decision.

2. The evidence received since the January 2009 rating decision is not cumulative or repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1. The January 2009 rating decision that denied service connection for a left eye condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2016).

2. The evidence received since the January 2009 rating decision is new and material for the purpose of reopening the claim of service connection for a left eye condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Notification and Assistance Duties

As the Board is granting the Veteran's petition to reopen the claim of entitlement to service connection for a left eye condition, a discussion of the duties to notify and assist is not warranted at this time.

II. New and Material Evidence

The Veteran seeks service connection for a left eye condition.  The claim was denied in a January 2009 rating decision. The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  A review of the record reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156 (b); Young v. Shinseki, 22 Vet. App. 461, 466   (2009).  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
 § 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159 (c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the Veteran's claim and the service treatment records (STRs).  The claim of entitlement to service connection for a left eye condition was denied because there was no accepted evidence of an in-service injury.  

The Board notes that there is no mention of an injury or accident in the Veteran's military personnel records, which were supplied by the National Personnel Records Center (NRPC).  The Board also notes that the Air Force treatment facility, which the Veteran identified for post-accident treatment, did not locate any treatment records related to a motor vehicle accident in July 1957.  See March 2015 Hearing Testimony.  

However, the evidence received since the January 2009 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  

The Veteran's March 2015 hearing testimony about the motor vehicle accident in July 1957 is probative for the presence on an in-service injury to his left eye.  The August 2016 lay statements from the Veteran's sister and friend are also new and material as they attest to the Veteran's in-service motor vehicle accident.  Moreover, in a May 2017 written statement, Dr. B identified, "a history of optic neuropathy left eye since 1957 . . .." 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This new evidence addresses the reason for the RO's January 2009 denial.  The credibility of this evidence is presumed for purpose of reopening the claim.  See Justus, 3 Vet. App. at 513.  Accordingly, the claim is reopened.


ORDER

The Veteran's appeal to reopen the service-connection claim for a left eye condition is granted.


REMAND

The Veteran is competent to report the symptoms and events that he apparently endured in conjunction with a motor vehicle accident in July 1957.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  The etiology of his current left eye condition is complex, and it requires a learned opinion from a trained medical professional, which is a skillset that lies outside of the Veteran's abilities.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

During the Veteran's March 2015 testimony, he revealed that he currently endures symptoms associated with his left eye, including "floaters."  Also during testimony, the Veteran's representative conceded that the Veteran entered military service with a pre-existing injury to the left eye, a blood clot that was treated by an ophthalmologist in Detroit, Michigan.

In October 2015, Dr. F. treated the Veteran for increased blurred vision in his left eye.  At that time, Dr. F. speculated that there had been reduced acuity in the left eye "for some years."  The Veteran's report to the physician was a worsening in left-eye vision after an injury in 1958.  It does not appear that Dr. F. reviewed the Veteran's claims file and/or medical records before writing this statement.

In August 2016, VA received a letter from Dr. M.  Therein, the physician noted visual acuity in the left eye of 20/70.  The physician identifies some type of reported trauma to the left eye in 1957, which has caused optic neuropathy.  It does not appear that Dr. M. reviewed the Veteran's claims file and/or medical records before submitting this report of an April 2016 eye examination. 

In May 2017, Dr. B. indicated that the Veteran had a sixty-year history of left eye optic neuropathy.  However, Dr. B. did not indicate her source for this expansive history of symptoms.  Moreover, it does not appear that she reviewed the Veteran's claims file and/or medical records.

Since the Veteran's claims file and/or medical records were not reviewed for the medical opinions offered, their probative value is reduced, amounting to little more than speculation.  In this regard, the Board notes that service connection may not be based on speculation, remote possibility or plausibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to all treatment of his left eye disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

2.  Send the Veteran a duty to assist notice letter pertaining to his left eye condition claim, to include information regarding establishing aggravation of a preservice disability under 38 C.F.R. §§ 3.303(c).

3. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's left eye condition.  The examiner should be provided with copies of the Veteran's VA claims file, including any information obtained as a result of the efforts described in these directives, and a copy of this remand.

The examiner should:

a)  Identify any disability of the left eye that is manifested on current examination or that has been present at any time since January 2011.  

b)  For each left eye disability identified, offer an opinion as to whether it is at least as likely as not (50% probability or greater) that the disability had its onset in service or was caused or aggravated by any in-service disease, injury or event.

c) For each left eye disability identified, offer an opinion as to whether the disability clearly and unmistakably existed prior to active service?

For each left eye disability that clearly and unmistakably existed prior to active duty, did the disability undergo a worsening beyond the natural progression of the disability during active service?  

 The examiner should give a complete rationale for all opinions provided.

4. After the requested records review and opinion are completed, the AOJ should review the resulting report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. The AOJ should also undertake any other development it determines to be warranted.  

6. Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


